



COURT OF APPEAL FOR ONTARIO

CITATION: Grant v. Equifax Canada Co., 2016 ONCA 500

DATE: 20160623

DOCKET: C61664

Rouleau, van Rensburg and Benotto JJ.A.

BETWEEN

Gary Grant

Applicant (Appellant)

and

Equifax Canada Co., Trans Union of Canada,
Ministry of Government Services and Consumer Services

Respondents (Respondents in Appeal)

Gary Grant, acting in person

Stephen Schwartz, for Equifax Canada Co.

Alan Melamud, for Trans Union of Canada

Domenico Polla, for the Ministry of Government Services
    and Consumer Services

Mahmud Jamal and Raphael Eghan, for the intervener
    Canadian Bankers Association

Heard: June 21, 2016

On appeal from the judgment of Justice Kofi N. Barnes of
    the Superior Court of Justice, dated November 2, 2015.

ENDORSEMENT

[1]

The appellant brought an application in the
    Superior Court seeking an order that two consumer reporting agencies remove
    debts over two years old that were shown on his credit report, where no legal
    action had been commenced or judgment obtained in respect of the debts. He
    relied on the provisions of the
Limitations Act,
    2002
, S.O. 2002, c. 24, Sched. B, and in
    particular the basic limitation period of two years applicable to the
    commencement of a proceeding in respect of a claim.

[2]

The appellant argued in the court below, and on
    appeal, that this two year limitation period should apply in interpreting the
    provisions of the
Consumer Reporting Act
, R.S.O. 1990, c. C.33 (the CRA). He asserts that, in requiring
    consumer reporting agencies to adopt all procedures reasonable for ensuring
    accuracy and fairness in the contents of their consumer reports (s. 9(1) of the
    CRA), the Act anticipates that debts will not be listed where a limitation
    period for their enforcement through legal action has expired. The most
    accurate record of a debt, he says, is one that has been or can be confirmed by
    an order or judgment of the court. When debts are included in consumer reports,
    where no legal action is possible, consumers are adversely impacted in their
    efforts to borrow money and to conduct other business.

[3]

The respondents assert that the application
    judge did not err in his dismissal of the appellants application, on the basis
    that the basic limitation period has no application to the statutory framework
    for consumer credit reporting in Ontario, and that there was no violation by
    the consumer reporting agencies of the requirements of the CRA.

[4]

We agree.

[5]

The CRA provides for a regulatory scheme for the
    fair reporting of information regarding an individuals history of credit
    activities. The CRA requires the registration of consumer reporting agencies,
    permits consumer reporting information to be provided only for certain
    prescribed purposes, and sets out standards for consumer reporting.

[6]

The
Limitations Act,
    2002,
by contrast, applies to bar claims pursued
    in court proceedings that are commenced outside the applicable limitation
    period. The Act does not apply to the CRA, whether expressly or by implication.
    Indeed, the CRA contains its own specific provisions prohibiting the inclusion
    of certain information in consumer reports, including debts or collections more
    than seven years old, unless confirmation that the debt or collection is not
    barred has been obtained. The CRA expressly contemplates that debts not reduced
    to judgment that are up to seven years old may be reported (see s. 9(3)(f)).
    This makes sense, as the passing of a limitation period does not extinguish a
    debt; it only precludes the commencement of a court proceeding for its
    enforcement. As such, the reporting of debts after a limitation period has
    passed, is not inconsistent with the purposes of the CRA, and is expressly
    contemplated by its terms.

[7]

Under the Act, consumers, such as the appellant,
    have access to the information contained in their files, and a mechanism by
    which they can dispute information contained in a report to the consumer
    reporting agency, and to the Registrar of Consumer Reporting Agencies, with a
    right to apply to the Licence Appeal Tribunal for a hearing if they are
    aggrieved by a Registrars decision.

[8]

The appellant availed himself of the right to
    dispute information, and was able to have certain stale information removed
    from his consumer reports. There was no basis, however, for requiring the
    removal of information concerning debts simply because they were more than two
    years old.

[9]

For these reasons, the appeal is dismissed.

Paul Rouleau J.A.

K. van Rensburg J.A.

M.L. Benotto J.A.


